Title: Enclosure: Carondelet’s Speech to the Cherokee Nation, 24 November 1792
From: De Arnesto, Andrew Lopez
To: Cherokee Nation


Carondelet’s Speech to the Cherokee Nation
To the chiefs, warriors and others of the Cherokee nation.
Brothers. I have seen with much satisfaction the chiefs Respiracion, Chickamoga Charles, and the Bloody-fellow warrior of your nation: I have heard their words, which I will preserve in my heart. The losses and misfortunes of your nation have afflicted me, and I desire sincerely to relieve them.
I transmit to the great king of the Spains whatever your messengers have said to me. His Majesty keeps in his heart all the coloured people, he desires their happiness, and that all of them should live in peace, and preserve their lands. The great king will employ with pleasure his mediation between your nation and those of the North your allies, with the US. his friends, for the reestablishment of peace between both, and that all may be content.
Brothers. Your messengers will tell you what they have seen and heard, the good counsels which I have given them, the strict union which I procure for the happiness of the coloured men our good friends, and to keep at a distance from them in future the miseries of war. Let your nation suspend all hostility against the US. keeping themselves within their lands on the defensive, while the good king treats of peace between you and the Americans your neighbors, and obtains from them the lands necessary for your habitations, with a demarcation of limits which may leave no more room for contest.
You will let me know your claims as to limits that I may immediately inform the great king of them, and if the other nations of the North, your allies, will let me know theirs, I will procure that they may be comprised in the same treaty, which shall terminate your differences with the US.
Given, these presents, signed with my hand, sealed with the seal of my arms, in the city of New Orleans the 24th. of Nov. 1792.

the Baron of Carondeletby order of his Seignory
Andrew Lopez de Arnesto
(signed) the baron of Carondelet

